Citation Nr: 1332273	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depressive disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the major depressive disorder claim to obtain an outstanding VA examination record.

Any VA examination or treatment records relating to the Veteran's psychiatric disorder not already associated with the claims file should be obtained by the AMC.  The claims file notes that a VA examination was performed in August 2009, and that the complete examination is available in CPRS.  The complete examination has not been associated with the file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AMC should obtain a copy of the outstanding examination either from CPRS, or from the VA Medical Center (VAMC) Pensacola, Florida.

The record shows that the Veteran continued to received psychiatric treatment following the August 2009 VA examination.  When treated in September 2009, the Veteran was diagnosed as having an anxiety disorder and he was assigned a Global Assessment of functioning (GAF) score of 40.  When treated in October 2009, the Veteran reported suffering severe anxiety and depression.  The diagnoses were reported as an anxiety disorder and depression.  A separate report in October 2009 reveals the Veteran had symptoms of anxiety, depression, insomnia and mood swings.  She also reported having PTSD symptoms and having a bipolar disorder.  At that time, she stated that she heard voices.  She related that she took a leave of absence from her job due to irritability, anxiety and paranoia.  She was diagnosed as having a bipolar disorder and she was assigned a GAF score of 39.  The records suggest that there may have been a change in the level of severity of the Veteran's service-connected major depressive disorder since the August 2009 VA examination.  Additionally, the record shows that the Veteran has been diagnosed with psychiatric disorders other than the service-connected major depressive disorder.  This raises the question as to what symptoms are related to the service-connected disorder.  Given the foregoing, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of her service-connected major depression.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a copy of the August 2009 VA examination not currently in the claims folder.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected major depression.  The examiner should address the following:

a)  Identify all psychiatric disorders.  In this regard, the examiner should note that the record reveals diagnoses of an anxiety disorder and a bipolar disorder.  The examiner should state whether the symptoms from the Veteran's service-connected major depression can be separated out from any of the symptoms from other psychiatric disabilities.

b) Identify all symptoms attributable to the Veteran's service-connected major depression.  Thereafter, state the severity, duration and frequency of such symptoms.  Lastly, state the impact that such symptoms has on the Veteran's occupational and social adaptability.  

For any psychiatric symptoms that cannot be disassociated from the Veteran's service-connected major depression, state the frequency, duration and severity of such symptoms and thereafter state the impact that such symptoms has on the Veteran's occupational and social adaptability.  

c) Provide a complete rationale for all opinions given.  If an opinion cannot be given concerning any question, provide the reason why such an opinion cannot be given.

2.  Then, the AMC should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


